Mr. Justice Thomson delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 14*-—what constitutes hiring at will. A contract which reads that defendants “desire your [plaintiffs] seryices as editor * * * beginning the second week in October, for which we agree to pay you $50.00 per week. It is also understood that if, by the first of January, you can handle to advantage the combined editorial work and the business management, we will pay you, beginning that date, three thousand dollars per year,” constitutes a hiring at will, both as to the term of the employment and the amount of the compensation. 2. Master and servant, § 84*—when evidence does not support verdict for plaintiff for services. In an action to recover an amount claimed to be due under a contract of employment, evidence held insufficient to support a verdict for plaintiff.